 

Exhibit 10.28

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Separation Agreement”) is made between Bruce Sargent
(“Executive”) and ALBANY MOLECULAR RESEARCH, INC. (the “Company,” together with
Executive, the “Parties”) and is effective as of the 16th day of October 2013.

 

WHEREAS, Executive is serving as the Company’s Senior Vice President of Drug
Discovery;

 

WHEREAS, the Parties entered into an Amended and Restated Employment Agreement
dated April 5, 2012 (the “Employment Agreement”);

 

WHEREAS, the Parties also entered into a Confidentiality and Non-Disclosure
Agreement dated April 3, 2006 (“Employee Agreement”), the terms of which
expressly survive the termination of Executive’s employment;

 

WHEREAS, Executive holds options to purchase shares of the Company’s common
stock which are both vested and unvested options and are governed by the
Company’s Amended 2008 Stock Option and Incentive Plan or any predecessor plan
under which equity was granted to Executive (collectively, the “Stock Plan”) and
associated stock option agreements and shares of restricted stock which are
unvested and are governed by the Stock Plan and associated restricted stock
agreements (collectively “Equity Documents”);

 

WHEREAS, pursuant the Employment Agreement, the Company has agreed to provide
Executive with certain termination benefits (the “Termination Benefits”) in the
event of a termination without Cause provided that, among other things, the
Executive enters into a Separation Agreement which includes a general release of
claims in favor of the Company and related persons and entities;

 

WHEREAS, in exchange for, among other things, Executive’s agreement to the terms
of this Separation Agreement, the Company shall provide Executive with the
Termination Benefits as described below;

 

WHEREAS, the Non-Contingent Payments set forth in Section 1 and the Termination
Benefits set forth in Section 2 are the exclusive source of payments, benefits
and equity rights to Executive in connection with the termination of Executive’s
employment. By entering into this Separation Agreement, which includes the
severance pay and benefits set forth in the Employment Agreement, Executive
acknowledges and agrees that he is not entitled to any other severance pay,
benefits or equity rights including without limitation pursuant to any severance
plan, or program or arrangement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

 

 

 

1.          Non-Contingent Payments. Executive and the Company acknowledge and
agree that (a) Executive shall continue to remain an active, full-time employee
of the Company, receiving base salary and benefits (in each case at the same
amount and level as in effective immediately prior to the date hereof, provided
however, that any benefits available to the Executive may be modified to the
extent such benefits are modified for the other members of the executive staff
of the Company), through the date on which the Company and the Employee agree
that he no longer must report to work which will be no later than December 31,
2013 (the “Termination Date”), and (b) except as specifically revised by,
amended by, or as otherwise set forth in, this Separation Agreement, the
Employment Agreement, the Employee Agreement and the Equity Documents shall
remain in full force and effect in accordance with their terms. On the
Termination Date, the Executive will resign all of his positions with the
Company, including any positions as director or officer of any of the Company’s
subsidiaries and will sign any documents reflecting such resignations reasonably
requested by the Company. The Company shall also pay all accrued but unused
vacation through the Termination Date, such payment to be made on the first
payroll date following the Termination Date. The Company shall promptly
reimburse Executive for any outstanding, reasonable business expenses that
Executive has incurred on the Company’s behalf through the Termination Date,
provided the Company receives appropriate documentation pursuant to the
Company’s business expense reimbursement policy.

 

2.          Termination Benefits. For purposes of the Employment Agreement,
Executive’s employment shall be treated as having been terminated without Cause.
Accordingly, in exchange for his signing, not revoking and complying with the
terms of this Separation Agreement, the Company agrees to provide Executive with
the following Termination Benefits:

 

(a) the Company shall continue to pay Executive the base salary that is in
effect as of the date hereof for a period commencing on the Termination Date and
continuing through December 31, 2014:

 

(b) the Company shall pay to the Executive in twelve monthly installments, a
bonus amount equal to $131,124, such bonus payments beginning with the first
payroll date that begins thirty (30) days after the Termination Date;

 

(c) notwithstanding the employment status of the Executive, the Executive shall
continue to be eligible to receive technology incentive compensation payments
under the provisions of the Technology Development Incentive Plan established by
the Company for any Identified Compounds, which for purposes of this Agreement,
shall be the biogenic amines compounds currently named: BMS-820836 (at 0.17%),
BMS-866949 (at 0.20%), BMS-911278 (at 0.10%) and BMT-026589 (at 0.10%), each of
which was identified prior to the date of this Agreement and for which
technology incentive payments have been made prior to the date of this Agreement
based upon revenue from the License and Research Agreement by and among
Bristol-Myers Squibb Company, AMR Technology, Inc., and the Company dated as of
October 20, 2005 (the “BMS Agreement”), provided, however, that (i) any such
future payments shall be at the percentages of revenue set forth above and (ii)
the parties agree that such payments shall be due to Executive on revenue
related to such Identified Compounds whether such revenue arises from the BMS
Agreement or from some other third party source pursuant to an agreed upon
assignment or other transfer of the Identified Compounds to such third party.

 

2

 

 

(d) upon approval by the Compensation Committee of the Company, the following
shares of restricted stock and stock options previously issued to the Executive
(a total of 10,650 shares of Restricted Stock and stock options to purchase
31,950 shares of Common Stock) shall not terminate on the Termination Date, but
instead shall continue to vest according to their terms on the vesting dates set
forth below. The stock options referenced in this Section 2(d) shall be eligible
to be exercised for three months following the vesting date set forth below (the
relevant exercise period) and if not exercised by such time, shall expire. All
such awards shall be otherwise governed by the terms of the Equity Documents
(including the forfeiture of any other shares covered by such restricted stock
and option agreements other than those specifically set forth below):

 

Restricted Stock

 

Grant Date  Vesting Date  Shares           03/16/2009 Award  3/16/14   700 
03/08/2010 Award  3/8/14   700  01/05/2011 Award  1/5/14   3,000  06/02/2011
Time Award  6/2/14   1,250  02/17/2012 Time  2/17/14   1,250  02/17/2012
Performance  2/17/14   1,250  01/31/2013 Time  1/31/14   1,250  01/31/2013
Performance  1/31/14   1,250            Total      10,650 

 

Options

 

Grant Date  Vesting Date  Shares           03/16/2009  3/16/14   2,100 
03/08/2010  3/8/14   2,100  01/05/2011  1/5/14   9,000  06/02/2011  6/2/14 
 3,750  02/17/2012  2/17/14   3,750  02/17/2012  2/17/14   3,750  01/31/2013 
1/31/14   3,750  01/31/2013  1/31/14   3,750            Total      31,950 

 

In the event that during the relevant exercise period as set forth above, for
any of the stock options listed above or otherwise vested on the Termination
Date, the Executive is restricted from selling or otherwise trading in the
Company’s stock, for whatever reason as may be notified to the Executive by the
Company, then the exercise period for such stock options will be extended to a
date that is 30 days following the date that Executive is informed in writing
that he is no longer restricted from trading in the Company’s stock.

 

3

 

 

(e) the Company shall pay 100% of the costs to provide up to twelve (12) months
of outplacement support services at a level appropriate for the Executive’s
title and responsibility, which the parties agree to be $15,000 which will be
paid in a lump sum to the designated outplacement firm within thirty (30) days
of the Termination Date;

 

(f) the Company shall provide the Executive with health and dental insurance
continuation at a level consistent with the level and type the Executive had in
place at the Termination Date for a period from the Termination Date through
December 31, 2014. In the event that the Executive is not participating in the
Company’s health and dental insurance on the Termination Date, Executive shall
be eligible to re-enroll at any time prior to December 31, 2014 subject to a
qualifying event as solely determined by the Vice President of Human Resources
at the Company;

 

(g) the Company will pay Executive a bonus in a final amount to be determined
following the close of the 2013 fiscal year (the “2013 Bonus”) which will be
calculated based on the Company’s achievement of the 2013 bonus targets that
were established by the Board of Directors and will be finally determined by the
Compensation Committee of the Board of Directors following completion of the
audit of the fiscal year results. The parties agree that the amount of the bonus
payable with respect to the Executive’s personal goals is equal to $31,487. For
purposes of this Section 2(g) Executive’s corporate bonus allocation, if any,
shall be determined in the same manner as the other Executives at the Company.
The 2013 Bonus will be paid no later than the date that the bonuses, if any, for
such time period are paid to the other executive officers of the Company or
March 15, 2014, whichever is earlier; and

 

(h) any other equity awards pursuant to the Equity Documents which do not
continue to vest pursuant to Section 2(b) shall cease to vest on the Termination
Date and exercise of such equity awards shall be subject to the terms of the
Equity Documents.

 

3.          General Release.

 

(a) Executive irrevocably and unconditionally releases and forever discharges
the Company, all of its affiliated and related entities, its and their
respective predecessors, successors and assigns, its and their respective
executive benefit plans and the fiduciaries of such plans, and the current and
former officers, directors, stockholders, executives, attorneys, accountants,
and agents of each of the foregoing in their official and personal capacities
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when Executive signs this Separation
Agreement, he has, ever had, now claims to have or ever claimed to have had
against any or all of the Releasees. This release includes, without implication
of limitation, the complete waiver and release of all Claims of or arising in
connection with or for: the Employment Agreement including Claims for breach of
express or implied contract; wrongful termination of employment whether in
contract or tort; intentional, reckless, or negligent infliction of emotional
distress; breach of any express or implied covenant of employment, including the
covenant of good faith and fair dealing; interference with contractual or
advantageous relations, whether prospective or existing; deceit or
misrepresentation; discrimination or retaliation under state, federal, or
municipal law, including, without implication of limitation, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended, the Americans
with Disabilities Act, 42 U.S.C. § 12101 et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq.; the New York Executive Law; the New
York Constitution; the New York Labor Law; the New York Civil Rights Law;
defamation or damage to reputation; reinstatement; punitive or emotional
distress damages; wages, severance pay, vacation pay, back or front pay or other
forms of compensation; and attorney’s fees and costs. Executive understands that
this general release of Claims extends to any and all Claims related to
Executive’s employment by the Company and the termination of his employment and
all claims in his capacity as a Company stockholder. Executive understands that
this general release does not release any rights arising under or preserved by
this Separation Agreement, or to claims that may arise out of acts or events
that occur after the date on which Executive signs this Separation Agreement.
Executive represents that he has not assigned to any third party and has not
filed with any agency or court any Claim released by this Separation Agreement.
The Company represents that it is unaware of any claims, demands, debts, damages
and liabilities of any kind that the Company may have against the Executive as
of the date of this Separation Agreement and that Executive’s willingness to
enter into this Separation Agreement and provide the release set forth in this
Section is in consideration, in part, on that representation.

 

4

 

 

(b) Executive also agrees to confirm on the Termination Date, in the form of the
confirmation attached to this Separation Agreement, that the general release set
forth in Section 3(a) remains in effect and that it also is applicable to any
claims which may have arisen during the period from the execution of this
Separation Agreement through the Termination Date.

 

4.          Communications Regarding Departure and Nondisparagement Other than
to state the fact that the termination of Executive’s employment has occurred
and other public filings required by law, neither the Company nor Executive will
communicate with any of the Company’s current customers, suppliers or business
partners (collectively “Company Contacts”) about his departure from the Company
without the express consent of the other party. Executive further agrees not to
make any disparaging statements concerning the Company or any of its affiliates
or current or former officers, directors, shareholders, employees or agents. The
executives and directors of the Company will be instructed not to make any
disparaging statements concerning Executive.

 

5.          Return of Property. Executive commits to returning to the Company
all Company property, including, without limitation, computer equipment,
software, keys and access cards, credit cards, files and any documents
(including computerized data and any copies made of any computerized data or
software) containing information concerning the Company, its business or its
business relationships (in the latter two cases, actual or prospective).
Executive further commits to deleting and finally purging any duplicates of
files or documents that may contain Company or customer information from any
computer or other device that remains Executive’s property after the Termination
Date (except to the extent any such information was automatically backed up and
is not reasonably accessible).

 

5

 

 

6.          Restrictive Covenants; Injunctive Relief. Executive’s obligations
under Sections 7 and 8 of the Employment Agreement, and under Sections 4 and 5
of this Separation Agreement, and those set forth in the Employee Agreement
shall be referred to as the “Restrictive Covenants.” Executive agrees that it
would be difficult to measure any harm caused to the Company that might result
from any breach by Executive of any of the Restrictive Covenants, and that in
any event money damages would be an inadequate remedy for any such breach.
Accordingly, Executive agrees that if he breaches, or proposes to breach, any
portion of the Restrictive Covenants the Company shall be entitled, in addition
to all other remedies it may have, to an injunction or other appropriate
equitable relief to restrain any such breach, without showing or proving any
actual damage to the Company and without the necessity of posting a bond. In the
event that the Company prevails in any action to enforce any part of the
Restrictive Covenants, then Executive also shall be liable to the Company for
attorney’s fees and costs incurred by the Company in enforcing such
provision(s).

 

7.          Advice of Counsel. This Separation Agreement is a legally binding
document and Executive’s signature will commit Executive to its terms. Executive
acknowledges that he has been advised to discuss all aspects of this Separation
Agreement with his attorney, that he has carefully read and fully understands
all of the provisions of this Separation Agreement and that Executive is
voluntarily entering into this Separation Agreement.

 

8.          Termination of Termination Benefits. Executive acknowledges that his
right to the Termination Benefits is conditional on his compliance with the
Restrictive Covenants. In the event that Executive fails to comply with any of
the Restrictive Covenants, in addition to any other legal or equitable remedies
it may have for such breach, the Company shall have the right to terminate the
Termination Benefits set forth in Section 2 of this Separation Agreement. Such
termination of those payments and benefits in the event of such breach by the
Executive shall not affect Executive’s ongoing obligations and shall be in
addition to and not in lieu of the Company’s rights to injunctive relief and
other legal and equitable remedies that the Company may have.

 

9.          Time for Consideration; Effective Date. Executive acknowledges that
he has been provided with the opportunity to consider this Separation Agreement
for twenty-one (21) days before signing it. To accept this Separation Agreement,
Executive must return a signed original of this Separation Agreement so that it
is received by Brian Russell on or before the expiration of this twenty-one (21)
day period. If Executive signs this Separation Agreement within less than
twenty-one (21) days of the date of its delivery to him, Executive acknowledges
by signing this Separation Agreement that such decision was entirely voluntary
and that he had the opportunity to consider this Separation Agreement for the
entire twenty-one (21) day period. Executive and the Company agree that any
changes or modifications to this Separation Agreement shall not restart the
twenty-one (21) day period. For a period of seven (7) days from the day of the
execution of this Separation Agreement, Executive shall retain the right to
revoke this Separation Agreement by written notice that must be received by
Brian Russell before the end of such revocation period. This Separation
Agreement shall become effective on the business day immediately following the
expiration of the revocation period (the “Effective Date”), provided that
Executive does not revoke this Separation Agreement during the revocation
period.

 

10.         Enforceability. Executive acknowledges that, if any portion or
provision of this Separation Agreement or the Restrictive Covenants shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder other than those as to which it is so declared
illegal or unenforceable, shall not be affected thereby, and each portion and
provision shall be valid and enforceable to the fullest extent permitted by law.

 

6

 

 

11.         Entire Agreement. This Separation Agreement, the Employee Agreement,
the Equity Documents, and the sections of the Employment Agreement specifically
referenced herein (except as specifically revised by, amended by, or as
otherwise set forth in, this Separation Agreement) constitute the entire
agreement between Executive and the Company concerning Executive’s relationship
with the Company, and supersedes and replaces any and all prior agreements and
understandings between the Parties concerning Executive’s relationship with the
Company.

 

12.         Waiver. No waiver of any provision of this Separation Agreement
shall be effective unless made in writing and signed by the waiving party. The
failure of either Party to require the performance of any term or obligation of
this Separation Agreement, or the waiver by either Party of any breach of this
Separation Agreement, shall not prevent any subsequent enforcement of such term
or obligation or be deemed a waiver of any subsequent breach.

 

13.         Taxes. The Company shall undertake to make deductions, withholdings
and tax reports with respect to payments and benefits under this Separation
Agreement and in connection with other compensation matters to the extent that
it reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. Payments under this Separation
Agreement shall be in amounts net of any such deductions or withholdings.
Nothing in this Separation Agreement shall be construed to require the Company
to make any payments to compensate Executive for any adverse tax effect
associated with any payments or benefits made to Executive in connection with
Executive’s employment with the Company.

 

14.          Governing Law; Disputes; Interpretation. This Separation Agreement
shall be construed and regulated in all respects under the laws of the State of
New York without regard to conflict of law principles. Any dispute or
controversy arising under or in connection with this Separation Agreement shall
be settled exclusively by arbitration in Albany, New York, in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered in any court having jurisdiction. In the event of any dispute, this
Separation Agreement is intended by the Parties to be construed as a whole, to
be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either Party or the “drafter” of all or any portion of
this Separation Agreement.

 

15.         Counterparts. This Separation Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
taken to be an original, but all of which together shall constitute one and the
same document. Facsimile and pdf signatures shall be deemed to be of equal force
and effect as originals.

 

7

 

 

16.         Section 409A.

 

(a)         Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the Company
determines that Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that Executive becomes entitled to under this Agreement on account of
Executive’s separation from service would be considered deferred compensation
otherwise subject to the 20 percent additional tax imposed pursuant to Section
409A(a) of the Code as a result of the application of Section 409A(a)(2)(B)(i)
of the Code, such payment shall not be payable and such benefit shall not be
provided until the date that is the earlier of (A) six months and one day after
Executive’s separation from service, or (B) Executive’s death. If any such
delayed cash payment is otherwise payable on an installment basis, the first
payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the six-month period but for the application of this
provision, and the balance of the installments shall be payable in accordance
with their original schedule.

 

(b)         To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon
Executive’s termination of employment, then such payments or benefits shall be
payable only upon Executive’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

 

(c)         The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

(d)         The Company makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

8

 

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Separation Agreement on the date(s) indicated below.

 

  ALBANY MOLECULAR RESEARCH, INC.       By: /s/ Thomas E. D’Ambra   Thomas E.
D’Ambra, Ph.D.   President and Chief Executive Officer       Date: October 16,
2013

 

I HAVE READ THIS AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY. I UNDERSTAND THAT THIS AGREEMENT IS A LEGAL DOCUMENT.

 

  /s/ Bruce J. Sargent   Bruce J. Sargent, Ph.D.       Date: October 16, 2013  

 

9

 

 

CONFIRMATION OF RELEASE PROVISION IN SEPARATION AGREEMENT

 

I, Bruce J. Sargent, acknowledge and agree:

 

1.          I executed a Separation Agreement dated October 16, 2013 with the
advice of counsel.

 

2.          Section 3(a) of the Separation Agreement includes a General Release
which released Claims (as defined in the Separation Agreement) against the
Releasees (as defined in the Separation Agreement) and was applicable to Claims
through the date of execution of the Separation Agreement.

 

3.          As provided in Section 3(b) of the Separation Agreement, I confirm
that, from the date of execution of the Separation Agreement through the
Termination Date (as defined in the Separation Agreement), Section 3(a) of the
Separation Agreement remains in effect and also applies to any and all Claims
which may have accrued against the Releasees (other than excepted rights
described in Section 3(a) of the Separation Agreement) during that period.

 

Bruce Sargent   Date

 

10

 

